284 S.W.2d 153 (1955)
Ex parte Louis J. FALKMAN, Jr.
No. 27841.
Court of Criminal Appeals of Texas.
November 23, 1955.
*154 No appearance for appellant.
Howard M. Fender, Crim. Dist. Atty., Grady Owen, Asst. Dist. Atty., Conard Florence, Asst. Dist. Atty., Fort Worth, Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an appeal from an order of Criminal District Court No. 2 of Tarrant County refusing to discharge appellant on his application for writ of habeas corpus and remanding him to the custody of the sheriff with instructions to deliver him to the agent of the demanding state.
The Executive Warrant of the Governor of this State, the demand of the Governor of the State of New Jersey, and accompanying papers were admitted in evidence.
The appellant did not testify, but his counsel testified that he, as counsel for the appellant, had not been notified of the executive hearing on the demand.
We are aware of no provision in the Criminal Extradition Act, Vernon's Ann. C.C.P. art. 1008a, which requires such notice.
No issue was made at the hearing as to the appellant's identity as being the person wanted in the demanding State. In the absence of such an issue being made, the warrant of the executive of the asylum State makes out a prima facie case. Ex parte Norris, 154 Tex. Crim. 68, 225 S.W.2d 193.
The proceeding appearing regular and no error appearing, the judgment is affirmed.